DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13, 28-40, and 43-47) in the reply filed on 4/6/22, as confirmed by telephonic interview (see attached interview summary) with Michael Jaskolski on 4/11/22, is acknowledged.  Claim 50 is new and dependent from claim 1, and therefore claims 1-13, 28-40, 43-47 and 50 are pending and under examination.
Information Disclosure Statement
The information disclosure statement filed 10/22/18, 1/9/19, 11/4/19,  8/24/20, 10/8/20, 3/8/21, 9/23/21, 2/14/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the relevant pages of each publication have not been identified (see 37 CFR 1.98(b)(5): Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication) and copies of every cited NPL reference has not been filed by Applicant in the present application (see 37 CFR 1.98(a)(2): A legible copy of:[…] Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office).  Each IDS has been placed in the application file, but the publications which are missing an indication of relevant pages or copies have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification Objections
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-13, 28-40, 43-47 and 50 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the following conditional limitations: "in response to the identified errors in the second set of captions being greater than a threshold level, continuing the call using only the automated speech recognition engine to generate text” and “in response to the identified errors in the second set of captions being less than a threshold level, continuing the call using a call assistant to generate captions".  It is unclear whether the terms “generate text” and “generate captions” in these limitations, respectively, is referring to the first and second set of captions previously recited as being created in claim 1, or whether they are referring to an additional feature, based on the inconsistent language.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 2, 3, and 9 recite(s) the limitation "performance statistics". This is an ambiguous phrase, which does not have a plain and customary meaning, nor is it further defined with respect to the first captioned telephone service call.  Under the broadest reasonable interpretation, such “performance statistics” could have an infinite number of meanings in this context.  Thus, it is unclear what constitutes the metes and bounds of this term. Therefore, claim 2, 3 and 9 and the dependent claims thereof based on their incorporation by reference are indefinite.  Examiner notes claim 10 defines this term in sufficient terms.
Claim(s) 3 recite(s) the limitation "determining a likelihood of success of automated speech recognition captioning based on the stored performance statistics”.  As provided with respect to claim 2 above, the term “performance statistics” is an ambiguous term, and thus for the same reasons above, claim 3 is indefinite.  Moreover, it is unclear what “likelihood of success of automated speech recognition captioning” is referring to, which is not previously defined in the claims.  Moreover, this phrase does not have a plain and customary meaning, nor is it further defined in the claims.  The specification is also silent as to any algorithm, steps, or flowchart for performing this computer-implemented result-based function.  Therefore, claim 3 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 4 and 30  recite(s) the limitation “the performance characteristics”, which lacks sufficient antecedent basis in the claims.  Moreover, this term does not have a plain and customary meaning, nor is it defined in the claims.  Thus, it is unclear what constitutes the metes and bounds of this term.  Therefore, claim 4 and 30 and the dependent claims thereof based on their incorporation by reference are indefinite. Examiner notes claim 29 defines this term in sufficient terms.
Claim(s) 4 recite(s) the limitation “the acceptable threshold level”, which lacks sufficient antecedent basis in the claims.  Moreover, this term does not have a plain and customary meaning, nor is it defined in the claims.  Thus, it is unclear what constitutes the metes and bounds of this term.  Therefore, claim 4 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 9 recite(s) the limitation “using, on the second captioned telephone service call, a call assistant or the automated speech recognition engine based on the stored data”.  It is unclear what the metes and bounds of the term “using” in this context, which does not have a plain and customary meaning, nor is it further defined in the context of the second captioned telephone service call.  Therefore, claim 9 and the dependent claims thereof based on their incorporation by reference are indefinite.
35 USC 112(a) – NEW MATTER
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-13, 28-40, 43-47 and 50 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 recite(s) the following conditional limitations: "in response to the identified errors in the second set of captions being greater than a threshold level, continuing the call using only the automated speech recognition engine to generate text” and “in response to the identified errors in the second set of captions being less than a threshold level, continuing the call using a call assistant to generate captions".  These limitations were added to the claims as a preliminary amendment, and thus not presented in the originally filed claims.  Although the written description as originally filed discloses cutting text generating CA 908 out of the captioning process when the ASR error rate is low (e.g., below some threshold) (e.g., par. 0320), it does not disclose continuing the call using only the automated speech recognition engine to generate text when the errors are greater than a threshold level or continuing the call using a call assistant to generate captions when the errors are less than a threshold level as claimed.  Therefore, claim 1 recites new matter and does not have sufficient written description support.
Claim(s) 3 recite(s) the limitation "determining a likelihood of success of automated speech recognition captioning based on the stored performance statistics”.  The written description as originally filed is silent as to any algorithm, steps, or flowchart for performing this computer-implemented result-based function, and is completely silent as to a “likelihood of success” or equivalents thereof.  Therefore, claim 3 recites new matter and does not have sufficient written description support.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US Publications: US 2015/0341486 to Knighton (see paragraphs 0097-0099 disclosing the use of quality thresholds to determine when to use fully automated text captions and operator assisted automated text captions in a captioned telephone service call).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715